Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 06/02/2022, claims 1-27 are elected for examination on the merits; and claims 28-30 are non-elected and withdrawn.  
This application claims priority from provisional application 62950758 (filed 12/19/2019).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 line 4, "the neighboring cells" (i.e. in plural form) has no antecedent basis.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claim 21, this claim recites limitation(s) using “means for, step for, or generic placeholder” to perform various tasks as follow:
“means for measuring… at least one reference signal (claim 21 line 2-3)
“means for deriving… at least one L1 measurement reporting value” (claim 21 line 5-6)
These limitations pass the 3-prong analysis set forth in MPEP 2181, hence they are presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for each of these claimed functions.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for these means-plus-function.
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Double Patenting
Claims 1, 6-10, 14, 19-21, and 26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 8, 9, 10, and 13 of copending Application No. 17/100631 (hereinafter “co-app 17100631”), in view of Yiu; Candy (US 20200007195 A1, hereinafter Yiu).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, by omitting “…formatting, for each neighboring cell, each L1 measurement reporting value corresponding to the each neighboring cell;…", a combination of claims 1 and 6 of co-app 17100631 is directed to a substantial similar invention as claim 1 of the instant application, except the feature of “…a linear power scale average of a plurality of highest value beam measurements above an L1 layer 1 measurement value threshold for consolidation as the at least one L1 measurement reporting value;…”, which is well known in the art and commonly used for enhancing handovers.
Yiu, for example, from the similar field of endeavor, teaches similar or known mechanism such that “…a linear power scale average of a plurality of highest value beam measurements above an L1 layer 1 measurement value threshold for consolidation as the at least one L1 measurement reporting value;…” (Yiu, see at least para. 35 of fig. 1, e.g. “…reporting event can be an event where a signal strength of a neighbor cell becomes an offset better than a signal strength of a primary cell (PCell) (e.g., A3 event) or where the signal strength of the neighbor cell becomes an offset better than the signal strength of a secondary cell (SCell) (e.g., A6 event)”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Yiu into the method of co-app 17100631 for enhancing handovers.
Regarding claim 6, claim 9 of co-app 17100631 is directed to a substantial similar invention as claim 6 of the instant application.
Regarding claim 7, claim 10 of co-app 17100631 is directed to a substantial similar invention as claim 7 of the instant application.
Regarding claim 8, claim 8 of co-app 17100631 is directed to a substantial similar invention as claim 8 of the instant application.
Regarding claim 9, claim 13 of co-app 17100631 is directed to a substantial similar invention as claim 9 of the instant application.
Regarding claim 10, claim 13 of co-app 17100631 is directed to a substantial similar invention as claim 10 of the instant application.
Regarding claims 14, 19, and 20, these claims are rejected for the same reasoning as claims 1, 8, and 9, respectively above, except each of these claims is in apparatus claim format.
Regarding claims 21 and 26, these claims are rejected for the same reasoning as claims 1 and 10, respectively above, except each of these claims is in apparatus claim format.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465